UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5186


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENDAL RENARDO FIELDS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:08-cr-01154-DCN-1)


Submitted:   September 28, 2010          Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,   Assistant   Federal   Public   Defender,
Charleston,   South  Carolina,   for   Appellant.  Peter   Thomas
Phillips, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kendal Fields pled guilty pursuant to a written plea

agreement to one count of being a felon in possession of a

firearm     and     ammunition.        The     district      court    imposed   the

statutory mandatory minimum sentence of 180 months in prison.

Counsel for Fields filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious       grounds    for    appeal,    but    questioning     whether   the

district court complied with Fed. R. Crim. P. 11 in accepting

the guilty plea and whether the court fashioned a reasonable

sentence.    Finding no reversible error, we affirm.

            In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Rule 11 for plain error.              See United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).                A review of the record reveals

that the district court fully complied with the requirements and

there was no plain error in accepting Fields’ guilty plea.

            A review of the record reveals no error in sentencing.

When determining a sentence, the district court must calculate

the appropriate advisory guidelines range and consider it in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).      Gall    v.    United   States,     552   U.S.    38,    49-50   (2007).

Appellate review of a district court’s imposition of a sentence,

“whether    inside,       just   outside,     or   significantly      outside   the

                                         2
[g]uidelines range,” is for abuse of discretion.                                     Id. at 41.

Sentences within the applicable guidelines range may be presumed

by   the   appellate        court    to     be       reasonable.           United      States     v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

                The district court followed the necessary procedural

steps      in        sentencing      Fields,           appropriately             treating        the

sentencing       guidelines       as      advisory,             properly      calculating        and

considering the applicable guidelines range, and weighing the

relevant § 3553(a) factors.                 Because of the statutory mandatory

minimum sentence, Fields’ guidelines range became 180 to 188

months.         Fields’     180-month       sentence,            which     is    the    statutory

sentence    the       district      court    was       required          to     impose,    may    be

presumed reasonable by this court.                         Pauley, 511 F.3d at 473.               We

conclude that the district court did not abuse its discretion in

imposing the chosen sentence.

                In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                     This court

requires that counsel inform Fields, in writing, of the right to

petition    the       Supreme     Court     of       the    United       States      for   further

review.         If    Fields     requests        that       a    petition       be   filed,      but

counsel believes that such a petition would be frivolous, then

counsel    may       move   in    this     court       for       leave     to    withdraw     from



                                                 3
representation.    Counsel’s motion must state that a copy thereof

was served on Fields.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4